DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement, the amendments to the claims and applicant arguments/remarks, filed 01/19/2021, is acknowledged.  
Applicant has elected with traverse the invention of Group I, claims 1-11, drawn to an oral dispersible film.  The traversal is on the ground that newly amended claims share a special technical feature, i.e., compositions that also include plasticizer, have a specific thickness, and produced by hot melt extrusion.  This is not found to be persuasive, because the prior art recited in the restriction/election requirement discloses the compositions comprising plasticizers, have the thickness a instantly claimed, and can be prepared by melt extrusion (see below).  Therefore, the requirement is still deemed proper and is made FINAL. 
Claims 1-18 are pending in this action.  Claims 12-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-11 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 

Priority
This application is a 371 of PCT/IN2018/050007, filed January 4, 2018, which claims benefit of foreign priority to IN201741000424, filed January 4, 2017.  .

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Drawings
The drawings are objected to because x- and/or y-axes on Figures 8, 9, 11 and 16 are not identified.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Information Disclosure Statement
The information disclosure statement, filed 07/02/2019, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
The information disclosure statement does not include Certificate Statement and Privacy Act Statement (MPEP 609), and does not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claim 1 is objected to because of the following informalities:  The acronyms recited in claim 1 should be removed, because said acronyms are not used in subsequent claims.  triethylcitrate” that needs to be corrected to “triethyl citrate”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “dispersed in a matrix comprising the oral dispersible film” that is not reasonably clear.  In the present case, the structural relationships of claimed elements (i.e., matrix and film) are not clear.  Is it a matrix comprising/containing the film OR the film comprising/containing a matrix.  MPEP § 2172.01.  Clarification is required.  
Claim 11 recites the limitation “glyceryl behenate (stelliesters)”.  First, it is noted that parenthetical expressions are not permissible, which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125).  In the present case, this claim contains parentheses, which raises the question as to which term is required by the claim, because the subject matter in the Second, it appears that the term “stelliester” is a trademark/trade name (see www.arihantt.com/pher-STEARINERIE.html).  Where a trademark/trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark/trade name cannot be used properly to identify any particular material or product.  A trademark/trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  MPEP 2173.05(u).  Clarification is required.  
To expedite the prosecution the following should be noted:
Withdrawn claim 13 (dependent on claim 12) is unclear, because said claim discloses step (a) that does not include a plasticizer, whereas claim 12 discloses step (a) that includes a plasticizer.  Thus, it is unclear how the claim 13 narrows the scope of claim 12 upon which it depends.  
Withdrawn claim 17 (dependent on claims 1, 12, 13) recites the limitations "the hopper zone” “the conveying zone”, “the orifice zone”, “the downstream ancillary equipment zone”.  Claims 1, 12, and/or 13 does not include or identified the role/use of "a hopper zone” “a conveying zone”, “a orifice zone”, and/or “a downstream ancillary equipment zone”.  Thus, there is insufficient antecedent basis for these limitations in the claim 17.  Therefore, the metes and bounds of the claims cannot be determined.   
Withdrawn claim 18 discloses ”The process for preparation of the oral dispersible film as claimed in claim 16” that is unclear.  To this point, it is noted that claim 16 does not disclose/teach “A process of preparation”, but discloses “A system for extruding the second mixture”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barnhart et al., US 2005/0118217 (hereinafter referred to as Barnhart), in view of Zerbe et al., Us 2003/0053962 (hereinafter referred to as Zerbe).
As a first note, with regard to the limitation “the film is produced by twin screw hot melt extrusion method” (Claim 1), the examiner interprets this to be a product-by-process limitation.  To this point, it is noted that product-by-process claims do not carry any patentable weight unless there is factual evidence to the contrary.  MPEP 2113.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Barnhart teaches films that rapidly disintegrated in the oral environment and release an active ingredient without discomfort to the oral mucosa (Tile; Abstract), wherein sais films may include:
(a) 2-20 wt% of maltodextrin (Claims 18-20; Para. 0025 as applied to claim 1);
(b) 2-35 wt% of hydroxypropyl cellulose (Claims 1-5; Para. 0018, 0022 as applied to claims 1 and 8);
(c) 3-30 wt % of plasticizer such as sorbitol, polyethylene glycol, glycerin/glycerol (Claims 22, 23; Para. 0028 as applied to claims 1, 2, 5); 
(d) up to 60 wt% of active ingredient(s) such as menthol, vitamins, caffeine, isosorbide dinitrate, risperidone, benzocaine, chlorpheniramine maleate, clemastine fumarate, diphenhydramine HCl, promethazine HCl, loratadine, cetirizine, aspirin, acetaminophen, etc. (Para. 0024, 0040 as applied to claims 4, 8);
Barnhart further teaches that said films may include additional additives, e.g., (i) 0.43 wt% of citric acid (i.e., a saliva stimulating agent; Example 1 as applied to claim 9);  (ii)  microcrystalline cellulose; sodium lauryl sulfate, polysorbate 80/tween (i.e., anti-sticking agent; Para. 0032 as applied to claim 11);  (iii) 2-11 wt% of sucralose; sucrose  (i.e., sweetener; Para. 0029; Examples as applied to claim 11);  (iv) preservatives (Para. 0041);  (v)  sodium carboxymethyl cellulose, sodium alginate (i.e., mucoadhesive agent; Para. 0018 as applied to claim 11);  (vi)  5% of orange flavor, fruit flavors (Example 2 as triacetin, ethanol, (i.e., lubricant; Para.0028; Examples as applied to claim 11).
Barnhart teaches that said films have a thickness of 0.02-1.2 mm (Claim 12; Para. 0038 as applied to claims 1, 6); and/or disintegrate within 20 to 60 seconds after contact with a mucous membrane (Claim 10; Para. 0012 as applied to claim 7).  Barnhart also teaches that said films are produced by melt extrusion method (Para. 33 as applied to claim 1).
Barnhart does not teaches the use of maltodextrin in concentration of 28-65 wt% (claim 8), and also does not teach the weight ratios of maltodextrin to hydroxypropyl cellulose as instantly claimed (Claim 1, 3, 8).
Zerbe teaches rapidly disintegrating flavored film that quickly and completely disintegrates upon contact with mucosal tissue in the oral cavity of a human, wherein said films include (i) 20-70 wt % of hydroxypropyl cellulose, (ii) 5-70 wt% of maltodextrin, and (iii) up to 60 wt % of a flavor ingredient (Abstract; Claims1-10; Para. 0015-0017).  
Zerbe further teaches that said compositions may include sorbitol, glycerin, propylene glycol (i.e., plasticizer; Para. 0019; Examples);  menthol and/or other flavoring ingredients (i.e., active agent; Claim 10; Para. 0028); and additional components, e.g., sodium alginate, sodium carboxymethyl cellulose among the others (Para. 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the high concentrations of maltodextrin as taught by Zerbe preparing oral dispersible films as taught by Barnhart.  One would do so with expectation of beneficial results, because Zerbe teaches the combinations of 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615